Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “the touch electrode line” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected as being depended on claim 7.
Claim 10 recites the limitation “the touch control electrode lines” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected as being depended on claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9-10, 13-15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2018/0341354 to GUO et al. (hereafter “GUO”).
Regarding claim 1, GUO illustrates in at least figures 1A and 1B with associated text:
An array substrate, substrate comprising a plurality of sub-pixel regions 2, the plurality of sub-pixel regions comprising at least one white sub-pixel region W ([0021] -When the sub-pixel 2 is one of red, green, blue and white (RGBW) pixels, four adjacent columns of sub-pixels 2 constitute a pixel column L.), wherein a signal line 31 is disposed between the at least one white sub-pixel region and a sub-pixel region adjacent thereto (between L2 and L3 when 2 is RGBW), and wherein at most a first data line 21 is disposed between the white sub-pixel region and the adjacent sub-pixel region, wherein the first data line is used to provide a data signal to a sub-pixel electrode in the white sub-pixel region, and wherein the signal line transmits a signal of a different type than the data signal.
Regarding claim 2, GUO discloses in figure 1B and paragraph [0021] the adjacent sub-pixel region 2 includes a first color sub-pixel region R.  When 2 is RGBW the order is RGBW, first data line, signal line, RGBW.
Regarding claim 3, GUO discloses in figure 1B and paragraph [0021] one signal line 31 is disposed between any one of the white sub-pixel regions W and the first color sub-pixel region R (between L2 and L3 when 2 is RGBW).
Regarding claim 4, GUO illustrates in figure 1B the signal line 31 is in parallel with the first data line 21 (between L2 and L3).
Regarding claim 5, GUO discloses in figure 1B and paragraph [0021] a second color sub-pixel region G and a third color sub-pixel region B, wherein the white sub-pixel region W, the first color sub-pixel region R, the second color sub-pixel region, and the third color sub-pixel region form one pixel and are arranged along a gate line 20 direction.  
Regarding claim 6, GUO discloses in figure 1B and paragraph [0021] a second data line 21*, a third data line, and a fourth data line, respectively for providing a data signal to a sub-pixel electrode in the first color sub-pixel region R, the second color sub-pixel region G, and the third color sub-pixel region B; and
wherein the first data line, the second data line, the third data line, and the fourth data line are respectively disposed in a same side (right) of the white sub-pixel region, the first color sub-pixel region, the second color sub-pixel region, and the third color subpixel region.
*Figure 1B illustrates a data line 21 between each sub-pixel.  The order is W, first data line, signal line, R, second data line, G, third data line, B, fourth date line.
Regarding claim 9, GUO discloses in figure 1A and paragraph [0021] the signal line 31 includes a touch electrode line.
Regarding claim 10, insofar as understood GUO illustrates in figure 1A a touch electrode 30, wherein a number of the touch electrodes is less than or equal (equal) to a number of the touch 
Regarding claim 13, GUO discloses in figure 1A and paragraph [0021]: 
A display panel comprising the array substrate according to claim 1.
Regarding claim 14, GUO discloses in figure 1A and paragraph [0021] an IC 4 disposed on a binding area of the array substrate, wherein the IC is connected with the signal line 31.
The limitations the “the IC is used to input a first driving signal to a signal line electrode through the signal line and receive a feedback signal output by the signal line electrode in the first touch stage, and input a second signal to the signal line electrode in the second stage” pertains to the use of the claimed device, which does not structurally distinguish over the prior art applied.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 15, GUO illustrates in figure 1A the signal line electrode 13 comprises a touch electrode 30.  The limitations the “the first stage comprises a touch stage” and  “wherein the first driving signal comprises a touch driving signal, wherein the second stage comprises a display stage, and wherein the second signal comprises a common voltage signal” pertains to the use of the claimed device, which does not structurally distinguish over the prior art applied.  See claim 14.
Regarding claim 19, GUO discloses in figure 1A and paragraph [0002]: A display device comprising the display panel according to claim 13.

Allowable Subject Matter
Claims 16-18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2018/0335878 to CHEN illustrates the claimed invention except at least the same color pixel are adjacent.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738